DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Christopher Monday on 1/26/2022.
The application has been amended as follows: 
In claim 35
Line 4, after the word ‘and’, add the language –the heated--.
Line 6, after the word ‘and’, add the language –the heated--.
Line 7, after the word ‘and’, add the language –the heated--.
Line 9, after the word ‘and’, add the language –the heated--.
Line 10, after the word ‘period (t1)’, delete symbol - , -, and add the language –such that --, instead.
Line 10, change the word ‘beginning’ to –begins—.

Line 12, after the word ‘and’, add the language –the heated--.
Line 13, after the word ‘is’ add the language –caused to be--.
Lines 14-15, delete the word ‘is maintained at the distance (d3) from’ and add the language –remains out of contact with --, instead.

In claim 36
Line 1, after the word ‘distance (d3)’, add the language –of the portion of the upper substrate that remains out of contact with the heated lower substrate--, instead.
In claim 43
Line 7, after the language ‘the heated lower substrate’, add the language -- at which time a time period (t1) begins during which--.
Lines 7-10, delete the language –such that a temperature of the upper substrate increases as the upper substrate and the heated lower substrates are brought toward each other until, when the distance d3 is reached between the upper substrate and the heated lower substrate--.
Line 11, delete the language –for a time period (t1).
Line 13, delete the language ‘a first portion’ and add the language –a center--, instead.
Line 13, after the word ‘with’, add the language –a center of--.
Line 14, delete the language ‘a second portion’ and add the word –edges--, instead.
Line 14, after the word ‘from’, add the word –edges of--.

The following is an examiner’s statement of reasons for allowance: None of prior art of the record discloses, teaches, and/or suggests discloses a method for bonding an upper substrate to a lower substrate, the method comprising: heating the lower substrate; bringing the upper and the heated lower substrates toward each other such that the heated lower substrate increases a temperature of the upper substrate as the upper substrate approaches the heated lower substrate, the upper and the heated lower substrates being brought toward each other until a distance (d3) is obtained between the upper and the heated lower substrates at which time a time period (t1) begins during which a constant temperature of the upper is maintained; and at least temporarily bonding the upper and the heated lower substrates to one another within the time period (t1) such that the time period (t1) begins when the distance (d3) is obtained and ends when the at least temporarily bonding of the upper and the heated lower substrate is achieved, wherein, during at least a portion of the time period (t1), one portion of the upper substrate is caused to be in contact with the heated lower substrate while another portion of the upper substrate remains out of contact with the heated lower substrate as claimed in claim 1.
	Also, none of prior art of the record discloses, teaches, and/or suggests discloses a method for bonding an upper substrate to a lower substrate, the method comprising: aligning the upper substrate to the lower substrate when a distance between the upper substrate and the lower substrate is (d1); heating the lower substrate such that the heated lower substrate radiates the heat and heats the upper substrate at the distance (d1) to a first temperature; bringing the upper substrate and the heated lower substrate toward each other from the distance (d1) until a distance (d3) is reached between the upper substrate and the heated lower substrate at which time a time period (t1) begins during which a second temperature of the upper substrate is achieved and remained for the time period (t1); during the time period (t1) when the second temperature of the upper substrate remains constant, pushing a center of the upper substrate into contact with a center of the heated lower substrate while edges of the upper substrate remains at the distance (3) from edges of the heated lower substrate; and ending the time period (t1) by dropping the edges of the upper substrate onto the edges of the heated lower substrate after the center of the upper substrate is pushed into contact with the center of the heated lower substrate, thereby at least temporarily bonding the upper substrate to the lower substrate as claimed in claim 43.
	The closest prior art of the record disclose OKITA (US 2009/0127315 A1; as previously cited) discloses a method for bonding an upper substrate to a lower substrate, wherein the method comprising: heating the upper substrate (…bonding head 12 has a mechanism capable of vacuum-sucking a semiconductor chip and the bonding heated has a heater 14 therein; p.2, paragraph 0030; …heat is transferred from the heater 14 through the semiconductor chip 4 to the bumps 5.  Therefore, the bumps 5 can be gradually heated and melted; p.2, paragraph 0031; bringing the upper (semiconductor chip 4, having a plurality of bumps 5 (bumps made of solder); p.2, paragraph 0029) and lower substrates (substrate 2, having plurality of bumps 3 (bumps made of solder) on an upper surface thereof, being mounted on the stage 10; p.2, paragraph 0029) toward each other (figure 1A) such that the heated upper substrate increases a temperature of *the lower substrate as the lower substrate approaches the heated upper substrate (…bonding head 12 has a mechanism capable of vacuum-sucking a semiconductor chip and the bonding heated has a heater 14 therein; p.2, paragraph 0030; …heat is transferred from the heater 14 through the semiconductor chip 4 to the bumps 5.  Therefore, the bumps 5 can be gradually heated and melted; p.2, paragraph 0031; …the temperature of the heater 14 is maintained at approximately the melting point of the material of the bumps by the controller 23 during a process of manufacturing a semiconductor device; p.3, paragraph 0038; …the semiconductor chip 4 is received and held by the bonding head 12.  The bonding head 12 moves toward the stage 10 and is positioned above the stage 10 such that the semiconductor chip 4 and the substrate 2 face each other; p.3, paragraph 0039) (*NOTE that as the semiconductor (upper substrate) being held by the bonding head and heated by the heater therein gets closer to the substrate 2 (lower substrate) with bumps will be heated thus, the temperature of the substrate (the lower substrate) will increase)), the upper and lower substrates being brought toward each other until a distance (d3) is obtained between the upper and lower substrate (…the movement of the bonding head 12 temporarily stops at a position preset in the manufacturing apparatus before the solder bumps of the semiconductor chip 4 and the solder bumps of the substrate 2 come in contact with each other in figure 1A; p.3, paragraph 0039); and at least temporarily bonding the upper and lower substrates to one another at the distance (d3) within a time period t1 that begins when distance (d3) is obtained between the upper and lower substrates**(…the movement of the bonding head 12 temporarily stops at a position preset in the manufacturing apparatus before the solder bumps of the semiconductor chip 4 and the solder bumps of the substrate 2 come in contact with each other in figure 1A; p.3, paragraph 0039; …bonding head 12 descends and stops in step S3 before the bumps 3 and 5 come in contact with each other.  The camera 20 captures an image of the gap between the semiconductor chip 4 and the substrate 2 under the condition that the bonding head 12 is located at the stop position.  The controller 23 measures the GAP distances based on the captured image and calculates the average of the GAP distances; After that, the bonding head 12 further descends based on the average of the GAP distances such that the bumps 3 and 5 come in contact with each other in step S4; p.4, paragraph 0049; …due to the descending movement of the bond head 12, the bumps 5 that are in a molten state come in contact with the bump 3.  The bumps 3 are then melted by the heat transferred from the bumps 5 to the bumps 3 due to the contact of the bumps 5 with the bumps 3.  The temperature of the heater 14 is maintained constant in the states shown in figure 1A and 1B; p.3, paragraph 0044).
However, it fails to disclose the method wherein during at least a portion of the time period (t1), one portion of the upper substrate is caused to be in contact with the heated lower substrate while another portion of the upper substrate remains out of contact at the distance (d3) from the heated lower substrate as claimed in claim 1 and/or wherein during the time period (t1) when the second temperature of the upper substrate remains constant, pushing a center of the upper substrate into contact with a center of the heated lower substrate while edges of the upper substrate remains at the distance (3) from edges of the heated lower substrate; and ending the time period (t1) by dropping the edges of the upper substrate onto the edges of the heated lower substrate after the center of the upper substrate is pushed into contact with the center of the heated lower substrate, thereby at least temporarily bonding the upper substrate to the lower substrate as claimed in claim 43.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYUN LEE whose telephone number is (571)270-5114. The examiner can normally be reached Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N. Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        


/Jaeyun Lee/
1/26/2022